Citation Nr: 1031966	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent 
for left (major) shoulder sprain.

2.  Entitlement to an initial evaluation higher than 10 percent 
for left foot plantar fasciitis.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to 
October 1981 and November 1988 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted service connection for left shoulder 
sprain with degenerative joint disease assigning a 10 percent 
rating, effective July 1, 2007, left foot plantar fasciitis 
assigning a 10 percent rating, effective July 1, 2007, and rectal 
hemorrhoids assigning a 0 percent rating, effective July 1, 2007.  
Jurisdiction over this case was subsequently transferred to the 
RO in Hartford, Connecticut.  

In July 2009, the Veteran testified before the undersigned Acting 
Veterans Law Judge at a Board hearing at the RO.  A transcript of 
the hearing is of record.

The Board remanded the claims in September 2009 for a VA 
examination as to the severity of the Veteran's service-connected 
disabilities on appeal, and to give the Veteran an opportunity to 
submit or notify VA of any additional evidence.  As indicated 
below, the Appeals Management Center (AMC) substantially complied 
with the Board's remand instructions.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 
105 (2009) ("substantial compliance" rather than "strict 
compliance" is required under Stegall) (citing Dyment v. West, 13 
Vet. App. 141, 146-47 (1999)).




FINDINGS OF FACT

1.  Left shoulder sprain is manifested pain, stiffness, and 
limitation of motion to 130 degrees of flexion, 100 degrees of 
abduction, 90 degrees of external rotation, and 45 degrees of 
internal rotation, and x-ray findings of mild degenerative 
changes in the acromioclavicular joint with small osteophyte 
formation.  

2.  Left plantar fasciitis is manifested by pain, fatigability, 
and lack of endurance with prolonged weight-bearing or walking, 
and some tenderness to palpation at the insertion of the fascia 
into the calcaneous, but not marked deformity, accentuated pain 
on manipulation and use, swelling on use, or characteristic 
callosities.

3.  Hemorrhoids are manifested by anal itching, pain, 
constipation and tenesmus, swelling, and perianal discharge, and 
bleeding, but are not large or thrombotic, irreducible with 
excessive redundant tissue, evidence frequent recurrences or with 
secondary anemia or fissures. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left shoulder (major) strain are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5203 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for left foot plantar fasciitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5020-5276 (2009).

3.  The criteria for an initial evaluation in excess of 0 percent 
for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 7336 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).   

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran participated in the Benefits Delivery at Discharge 
Program and was provided with the general criteria for 
substantiating a service connection claim including the criteria 
for assigning disability ratings and effective dates, and the 
responsibilities of the Veteran and VA to substantiate the 
record.  He submitted this letter as part of his February 2007 
original compensation claim.      

After the RO granted service connection for the disabilities on 
appeal in a September 2007 rating decision, the Veteran filed a 
notice of disagreement with the assigned ratings in October 2007.  
The RO readjudicated the claims continuing the ratings assigned 
in a July 2008 statement of the case and December 2009 
supplemental statement of the case.  In October 2009, the RO 
again provided the Veteran with a letter including the criteria 
for assigning disability ratings and effective dates.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

The Veteran was not provided with notice on how to substantiate 
an increased rating claim.  However, the statutory scheme 
contemplates that once a decision awarding service connection, a 
disability rating, and an effective date has been made, section 
5103(a) notice has served its purpose.  Dingess, 19 Vet. App. at 
490; see also Goodwin v. Peake, 22 Vet. App. 128 (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, [the veteran] bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.").  As the Veteran was granted service 
connection and assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under the 
statute.  Dingess, 19 Vet. App. at 490.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and has not been prejudiced by any technical notice 
deficiency along the way.   See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  See also Shinseki v. Sanders, 129 S.Ct.1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, hearing testimony, and 
VA examination reports.  The Veteran was given the opportunity to 
notify VA or provide any additional treatment records but did not 
do so.  There is no indication in the record of any outstanding 
evidence.

The Veteran was afforded VA examinations in May 2007 and October 
2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
discussed below, these examination were adequate because they 
were based on consideration of the Veteran's prior medical 
history described the disabilities in sufficient detail to allow 
a fully informed evaluation by the Board.  See Stefl v. 
Nicholson, 21 Vet.App. 120, 123 (2007) (quoting Ardison v. Brown, 
6 Vet.App. 405, 407 (1994)).  Therefore, a further examination is 
not necessary.


II.  Analysis

The RO granted service connection for left shoulder sprain, left 
foot plantar fasciitis, and rectal hemorrhoids in September 2007, 
assigning disability ratings effective July 1, 2007, the day 
after the Veteran's discharge from military service.  

The Veteran seeks entitlement to higher initial ratings for his 
service-connected disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id. 

Left shoulder

The Veteran's left (major) shoulder disability is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5203 for impairment of the clavicle or scapula due to arthritis.  
Under Diagnostic Code 5203, malunion of the clavicle or scapula 
on the minor or major side, or nonunion of the clavicle or 
scapula without loose movement on the minor or major side 
warrants a 10 percent rating.  Nonunion of the clavicle or 
scapula with loose movement on the minor or major side, or 
dislocation of the clavicle or scapula on the minor or major side 
warrants a 20 percent rating.  Alternatively, the shoulder is to 
be rated based on impairment of function of contiguous joint.

Diagnostic Code 5010 provides that arthritis due to trauma 
substantiated by x-ray findings are to be rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. 

Normal range of motion in the shoulder is forward elevation 
(flexion) from 0 to 180 degrees, abduction from 0 to 180 degrees, 
external rotation from 0 to 90 degrees, and internal rotation 
from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

A May 2007 VA examination report shows the Veteran reported that 
in April 1998, he was in a motor vehicle accident and had 
shoulder pain as a result.  X-rays were normal and did not 
confirm any pathology.  He stated that he had pain and stiffness 
in the shoulder with repetitive use and that if he threw a ball 
or did any heavy lifting on the left side including overhead 
lifting, the day after his pain level would increase from a 1-2 
out of 10 to an 8-9 out of 10.  The shoulder also was sensitive 
to cold, damp weather, which caused his pain level to be at a 7-8 
out of 10 and described as a sharp to dull, achy type pain 
lasting all day.  He took non-steroidal anti-inflammatory drugs 
for minimal relief.  He denied weakness, swelling, heat, redness, 
instability, giving way, "locking," fatigability, or lack of 
endurance.  He currently worked from his home as a guidance 
counselor and denied any functional limitations at work due to 
his shoulder.  However, he stated that he avoided picking up any 
boxes, as he was left hand dominant and more aware of items not 
to lift because of his left shoulder injury.  In his activities 
of daily living, he avoided any overhead movements and no longer 
played baseball or bowled as a form of recreation.  He also did 
not do pushups as a form of exercise.

On physical examination of the shoulder, there was tenderness to 
palpation at the left distal clavicle.  There were no 
constitutional signs of bone disease or objective evidence of 
deformity, angulation, false motion, shortening, or intra-
articular involvement.  There also was no malunion, nonunion, 
loose motion, false joint, tenderness, drainage, edema, painful 
motion, weakness, redness, or heat.  Range of motion showed that 
forward flexion and abduction were from 0 to 170 degrees with 
pain at the endpoint.  Shoulder external and internal rotation 
was from 0 to 90 degrees.  The joint was painful on motion but 
the range of motion or joint function was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.

X-rays showed minimal productive changes of the distal clavicle 
and no evidence of fracture or dislocation.  The x-ray impression 
was unremarkable left shoulder.  The diagnosis was left shoulder 
sprain, as likely as not related to the initial motor vehicle 
accident, with mild degenerative joint disease on imaging and 
mild functional limitations with flare-ups.

An October 2009 VA examination report shows the Veteran reported 
pain with performing yard work, such as mowing the lawn or raking 
the yard.  He stated that with strenuous work the shoulder would 
bother him for three to four days.  He reported that he used to 
be able to play volleyball for three to four hours and recently 
had only been able to play two games about half an hour.  He last 
played about a month ago, which had caused an increase in his 
usual level of discomfort and pain.  His shoulder hurt daily with 
reaching or lifting his arm, which had only been present since 
the re-injury.  He had not gone to anyone for re-evaluation or 
done anything for the pain.  He reported that his current pain is 
at a 6 out of 10, which interfered with his ability to sleep.  He 
is left hand dominant and reports that at work he has pain with 
reaching across his desk to place papers into the copy machine.  
With repetitive motions he has to take a lot of breaks.  This was 
not present prior to one month ago.  He was able to perform his 
job but his shoulder reportedly slowed him down.  He denied any 
surgery or dislocation or recurrent subluxation.

On physical examination, no left shoulder ankylosis was shown.  
There was facial grimacing and guarding as objective evidence of 
painful motion.  There was no edema, effusion, instability, 
weakness, tenderness, redness, heat, or abnormal movement.  
Shoulder forward flexion was from 0 to 130 degrees with pain to 
180 degrees; abduction was 0 to 100 degrees with pain to 160 
degrees; external rotation was from 0 to 90 degrees with pain at 
end range of motion; and internal rotation was from 0 to 45 
degrees with pain and inability to progress further because of 
pain.  He had pain including pain on repeated use and a recent 
flare-up following re-injury playing volleyball.  He reported no 
fatigue, weakness, lack of endurance, or incoordination with 
repetition.  X-ray examination showed no fracture, dislocation, 
or bone lesion.  There were mild degenerative changes in the 
acromioclavicular joint with small osteophyte formation.  There 
was no significant degeneration in the glenohumeral joint.  The 
diagnosis was left shoulder impingement syndrome with recent (one 
month ago) re-injury following volleyball game.  Currently there 
was mild functional impairment.  Mild degenerative change in the 
acromioclavicular joint was as likely as not related to the 
service-connected condition.

The record shows that the next higher 20 percent evaluation is 
not warranted for the left shoulder disability.  The left 
shoulder disability is manifested by pain and stiffness in the 
shoulder after repetitive or strenuous use, mild functional 
impairment after a flare-up, limitation of motion most severely 
limited to 130 degrees of flexion, 100 degrees of abduction, 90 
degrees of external rotation, and 45 degrees of internal 
rotation, and x-ray findings of mild degenerative changes in the 
acromioclavicular joint with small osteophyte formation.  The 
medical evidence shows that there is no nonunion or dislocation 
of the clavicle and scapula, which is required for a 20 percent 
rating under Diagnostic Code 5203.  The Veteran denied any 
surgery or dislocation or recurrent subluxation.  X-rays showed 
no evidence of fracture or dislocation.  There also was no 
objective evidence of deformity, angulation, false motion, 
shortening, intra-articular involvement, malunion, nonunion, 
loose motion, or false joint.  Moreover, there is no indication 
of any functional impairment on a contiguous joint.

A rating higher than 10 percent is not warranted under any of the 
other diagnostic codes pertaining to the shoulder.  The medical 
evidence shows that there is no malunion or nonunion of the 
humerus; thus a rating under Diagnostic Code 5202 does not apply.  
Motion in the arm is not limited to shoulder level, i.e., 90 
degrees of flexion or abduction.  The most severe limitation was 
to 100 degrees of abduction with painful motion to 160 degrees, 
and he reported no fatigue, weakness, lack of endurance, or 
incoordination with repetition.  Thus, a higher rating is not 
warranted under Diagnostic Code 5201.  Last, a rating higher than 
10 percent does not apply under Diagnostic Code 5200 for 
ankylosis of the scapulohumeral articulation.  Ankylosis was not 
found on physical examination.  

In evaluating the Veteran's left shoulder claim, the application 
of a higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
May 2007 VA examination report indicated that while the left 
shoulder joint was painful on motion, the range of motion or 
joint function was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  In the 
diagnosis section, the examiner indicated that there were mild 
functional limitations with flare ups.  The October 2009 VA 
examination report indicated that there was no reported fatigue, 
weakness, lack of endurance, or incoordination with repetition, 
and these factors did not additionally limit the joint.  The 
diagnosis indicated generally that there was mild functional 
impairment currently.  In his Board hearing testimony, the 
Veteran indicated that, while he probably could life his left arm 
over his shoulder, the more he uses it, the weaker it becomes and 
the less range of motion that he has.  Hearing transcript, p. 8.  
Thus, neither the lay nor medical evidence specifically indicates 
that, to the extent that there has been additional functional 
impairment due to pain or any of the other DeLuca factors, this 
functional limitation has actually or effectively limited motion 
of the arm to the shoulder level warranting a 20 percent rating 
under DC 5201. 

For the foregoing reasons, entitlement to an initial rating 
higher than 10 percent for left shoulder strain is not warranted.

Left foot plantar fasciitis 

The Veteran's left foot plantar fasciitis is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5020-5276 for 
synovitis, which is to be rated based on limitation of motion as 
degenerative arthritis, and acquired flatfoot.  

Under Diagnostic Code 5276, a 10 percent evaluation is warranted 
for unilateral or bilateral moderate flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet.  A 20 percent 
evaluation is warranted for severe unilateral flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 30 percent 
rating is assigned for the same findings for severe flatfoot if 
the disability is bilateral.  A 30 percent evaluation also is 
warranted for pronounced unilateral flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo Achilles 
on manipulation, not improved by orthopedic shoes or appliances.  
A 50 percent evaluation is warranted for the same findings for 
pronounced flatfoot if the disability is bilateral.

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.).  In the absence of limitation of 
motion rate as 10 percent disabling with x-ray evidence 
involvement of 2 or more major joints or 2 or more minor joint 
groups; and 20 percent disabling with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.

A May 2007 VA examination report shows the Veteran reported that 
he recently developed left foot pain six to seven months ago and 
was seen in the emergency room and diagnosed with plantar 
fasciitis of the left heel.  He was advised to stretch his left 
foot, use Motrin as needed, and avoid prolonged weight-bearing.  
He purchased orthotics on his own, which did not relieve the 
pain.  X-rays of the foot were normal and did not show any bone 
spurs or other causes for his pain.  He stated that with weight-
bearing he had pain, fatigability, and lack of endurance, but no 
redness, heat, stiffness, or incoordination.  At rest, the pain 
level was at a 1 to 2 out of 10 and with standing or walking at a 
9 to 10 out of 10.  He had flare-ups with walking and prolonged 
standing and also sometimes in bed he had sharp heel pain.  
Motrin provided minimal relief and sitting down also relieved the 
pain.  Regarding any effect on employment, the Veteran had to do 
a lot of walking on his daily commute and had increased pain 
until he arrived at the office.  He was presently looking for 
local jobs that did not require weight-bearing or prolonged 
walking.

On physical examination, there was tenderness to palpation at the 
insertion of the fascia into the calcaneous.  The gait was normal 
and there were no callosities, breakdown, or unusual shoe wear 
pattern that would indicate abnormal weight-bearing.  There were 
no skin or vascular changes and the Veteran's posture on 
standing, squatting, supination, pronation, and rising on toes 
was normal.  There was no other deformity including hammertoes, 
high arch, clawfoot, or hallux valgus.  There was normal weight-
bearing and non-weight bearing alignment of the Achilles.  The 
diagnosis was left foot plantar fasciitis likely having occurred 
during active duty with mild to moderate functional limitations 
with flare-ups.

An October 2009 VA examination report shows the Veteran reported 
that the left foot plantar fasciitis started about four months 
prior to his discharge around the same time he was required to 
wear boots.  At that time, he reported pain in the heel of his 
foot with running and would have to stop and walk.  He had been 
able to do this for 30 years prior without a problem. His foot 
continued to get worse and he was not able to pass his physical 
therapy test; so he decided to retire.  At his retirement 
physical he was given a diagnosis of plantar fasciitis.  Since 
retirement, he developed pain with walking about 10 blocks to 
work that could last for several days.  He tried to buy shoes 
that were comfortable.  On a monthly basis, he reported that his 
feet bothered him about three to four times a month on the left.  
He bought arch supports that he used in certain shoes; with other 
shoes there was good support and no need for the arch supports.  
There was no weakness, stiffness, swelling, heat, or redness.  
There was fatigability and lack of endurance with prolonged 
walking.  At rest, his foot felt okay; after standing for one to 
one and a half hours his foot would start to bother him.  He was 
able to walk about one to one and a half miles before his foot 
started to bother him.  He stated that he was offered a position 
as a postal carrier after he retired and reported that he turned 
it down due to the foot pain.  He reported that he worked in an 
office position with no particular impact from his foot.  He no 
longer ran due to his left foot and his private life was impacted 
in his ability to play with his grandchildren.

On physical examination, he had a brisk gait with no limping, or 
limitation on walking or standing.  There was no objective 
evidence of painful motion, edema, instability, weakness, or 
tenderness.  There also were no callosities, breakdown, or 
unusual shoe wear pattern that would indicate abnormal weight-
bearing.  There were no skin or vascular changes, or pain 
reported at the insertion of the plantar tendon to calcaneous to 
firm palpation.  The Veteran's posture was erect on standing, 
squatting, and rising on toes and heels.  He was able to perform 
supination and pronation.  There were no hammertoes, high arch, 
or clawfoot noted.  The Veteran had a normal arch of the left 
foot and no hallux valgus was noted.  X-ray examination showed no 
fracture, dislocation, bone lesion, or significant degenerative 
changes; there also was no significant pes planus deformity or 
midfoot vulgus.  The diagnosis was left foot plantar fasciitis, 
and intermittent and mild functional impairment as subjectively 
reported.

The Veteran testified during the Board hearing that he 
experienced excruciating pain due to his left foot disability.  
Hearing Transcript, p. 5.  He indicated that he had calluses on 
his heel but did not know if it could be attributed to his left 
foot plantar fasciitis.

The record shows that the next higher 20 percent evaluation is 
not warranted for the Veteran's left plantar fasciitis under DC 
5276.  The lay and medical evidence shows that the plantar 
fasciitis is manifested by pain, fatigability, and lack of 
endurance with prolonged weight-bearing or walking, and some 
tenderness to palpation at the insertion of the fascia into the 
calcaneous.  However, the mostly normal findings on the May 2007 
VA examinations show that there was no objective evidence of 
marked defomrity, accentuated pain on manipulation and use, 
swelling on use, or callosities.  The Veteran did testify that he 
had calluses on his heel.  However, the Board finds that the 
specific May 2007 and October 2009 VA examinaiton findings by 
trained professionals outweigh the Veteran's general testimony, 
and that the weight of the evidence thus reflects that there were 
no characteristic callosities.  Thus, a rating higher than 10 
percent is not warranted under Diagnostic Code 5276 because the 
symptoms do not more nearly approximate those in the criteria for 
a 20 percent rating under DC 5276.

A higher rating also is not warranted under any other diagnostic 
codes pertaining to the foot including Diagnostic Code 5278 for 
clawfoot, Diagnostic Code 5283 for malunion or nonunion of the 
tarsal or metatarsal bones, or Diagnostic Code 5284 for other 
foot injuries (20 percent rating warranted for moderately severe 
foot injury).  The Veteran's posture on standing, squatting, 
supination, pronation, and rising on toes was normal; and there 
was no other deformity including hammertoes, high arch, clawfoot, 
or hallux valgus.  There was normal weight-bearing and non-weight 
bearing alignment of the Achilles.  He was able to perform 
supination and pronation.  X-ray examination showed no fracture, 
dislocation, bone lesion, or significant degenerative changes; 
there also was no significant pes planus deformity or midfoot 
vulgus.  A rating higher than 10 percent also does not apply 
under Diagnostic Code 5003 for degenerative arthritis, as x-ray 
examination was normal with no significant degenerative changes 
shown.

To the extent that the left foot plantar fasciitis is at least 
partly rated on the basis of limitation of motion, a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has foot 
pain causing functional impairment with prolonged standing and 
walking.  This functional impairment, however, is considered by 
the 10 percent rating assigned under DC 5276, and there is no 
indication that it causes symptoms equivalent to those in the 
criteria for a higher rating under any potentially applicable 
diagnostic code.

For the above reasons, the evidence reflects that entitlement to 
an initial rating higher than 10 percent is not warranted for the 
Veteran's plantar fasciitis.

Hemorrhoids

The Veteran's hemorrhoids are rated as noncompensable (0 percent) 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic 
Code 7336, mild or moderate external or internal hemorrhoids are 
rated noncompensably (0 percent) disabling.  A 10 percent rating 
is assigned if the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is assigned for hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.

In Tatum v. Shinseki, 23 Vet. App. 152 (2009), the Court 
indicated that except where a diagnostic code uses "successive 
rating criteria," if there is a question as to which disability 
rating most accurately reflects a claimant's disability picture, 
the Board must discuss whether the effects of the claimant's 
disability warrants a higher rating under 38 C.F.R. § 4.7, 
irrespective of formal rules of construction. Id. at 155-156.   
DC 7336 does not employ successive rating criteria; instead it is 
possible to have all of the criteria for a 20 percent  rating 
without any of the requirements for a 10 percent rating. Id. at 
156.

A May 2007 VA examination report shows that the Veteran had had 
chronic pain and bleeding intermittently since entering the Army 
and was advised to change his diet, eat more fiber, and avoid 
constipation.  He had a colonoscopy confirming internal and 
external hemorrhoids and a banding procedure done in 2005; 
however the procedure reportedly failed, as he had bleeding 
rectally four to five times per week.  Current symptoms included 
anal itching, diarrhea, pain, tenesmus, swelling, and perianal 
discharge, in addition to intermittent rectal bleeding.  Current 
treatment consisted of taking Metamucil pills, stool softeners, 
and sitz baths, but these provided little relief.  With respect 
to any effect on occupational functioning, he had intermittent 
bleeding and rectal itch and had become aware that he had to use 
the bathroom more frequently to be sure he was not spotting his 
trousers, due to the embarrassment he would face at work.  He 
avoided prolonged sitting that would increase his hemorrhoids, 
and was told by his doctor that he needed to stand up every 15 to 
20 minutes at work to take the pressure off his rectum.  He 
denied any functional limitations in his activities of daily 
living.

On physical examination, there was one small external hemorrhoid 
visible.  There was no melena but there was subjective discomfort 
and tenderness in the anal sphincter due to the visible palpable 
hemorrhoid.  The diagnosis was rectal hemorrhoids that were 
likely exacerbated in the service as a result of prolonged 
sitting in his occupation as a recruiter and dietary 
indiscretion, with mild functional limitations.  His complete 
blood count was normal and there was no evidence of anemia due to 
subjective episodes of intermittent hematochezia.

An October 2009 VA examination report shows that the claims file 
documented internal hemorrhoids in 1995 for which the Veteran 
underwent a sigmoidoscopy with notation of internal hemorrhoids 
only.  There only conservative treatment.  At present, the 
Veteran reported that he first started to have problems with 
hemorrhoids about 15 years ago, which started as mild blood on 
the toilet paper.  Over time he got them banded and following 
this, he reported minimal symptoms.  Over the past two years, he 
reported itching and some bleeding but not much pain.  He had 
constipation with some difficulty moving his bowels and some 
pain.  He treated the hemorrhoids with cream once a month when 
the hemorrhoids got swollen.  He indicated that the bleeding 
varied; once it started it would bleed lightly for several weeks, 
then stop.  He had not had any re-evaluation.  His current 
symptoms included intermittent anal itching, diarrhea, pain, 
tenesmus, swelling, and perianal discharge.  There was no fecal 
incontinence reported.  The hemorrhoids caused intermittent 
bleeding but no thrombosis.  

On physical examination, the Veteran appeared to sit comfortably.  
There was no colostomy or evidence of fecal leakage.  He had a 
normal size anal/rectal lumen.  There were no signs of anemia, 
fissures, or frank hemorrhoids.  There also was no evidence of 
redundant tissue, thrombosed hemorrhoids, bleeding, or rectal 
prolapse.  There was good sphincter tone to digital rectal 
examination.  The diagnosis was internal hemorrhoids with no 
functional impairment and subjective reports of external 
hemorrhoids.

During the Board hearing, the Veteran testified, "I've always 
had a bit of bleeding, excessive I would say," in addition to 
itching and an increase in size of the hemorrhoids.  Board 
Hearing Transcript, p. 6.

Thus, the evidence reflects that the Veteran's hemorrhoids are 
manifested by anal itching, pain, constipation and tenesmus, 
swelling, and perianal discharge, in addition to intermittent 
rectal bleeding.  There were no findings of hemorrhoids that were 
large or thrombotic, irreducible, with excessive redundant 
tissue, fissures, or anemia.  While the VA examination reports 
indicated either intermittent or no bleeding, the Veteran 
testified that he always had bleeding, and that he perceived his 
hemorrhoids as getting larger.   The Veteran is competent to 
testify to his perception of bleeding and the size of his 
hemorrhoids.  Even assuming frequent bleeding, the absence of any 
other symptoms in criteria for a 10 or 20 percent rating warrants 
a finding that the symptoms more nearly approximate those in the 
criteria for a noncompensable rating.  To the extent that the 
Veteran perceived his hemorrhoids getting larger, the findings of 
trained physicians that there were "one small external 
hemorrhoid" and no "frank hemorrhoids" are more probative than 
the general statement of the Veteran as to whether or not the 
hemorrhoids are large.

A higher rating also is not warranted under Diagnostic Codes 7332 
for impairment of sphincter control in the rectum and anus, 
Diagnostic Code 7333 for stricture of the rectum and anus, 
Diagnostic Code 7334 for prolapse of the rectum, or Diagnostic 
Code 7335 for fistula in ano.  There were no signs of fecal 
leakage, fissures, or rectal prolapse, and sphincter tone was 
good on digital rectal examination.  The anal/rectal lumen also 
was normal size.  

Thus, the Veteran is not entitled to an initial compensable 
rating for his hemorrhoids.

Summary

The above evidence reflects that the level of impairment involved 
with the left shoulder, left foot, and hemorrhoids has been 
relatively stable throughout the appeals period, or at least has 
never been worse than what is warranted for the ratings assigned.  
Therefore, staged ratings (i.e., different percentage ratings for 
different periods of time) are inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008),  aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The discussion above reflects that the impairment associated with 
the left shoulder, left foot, and hemorrhoids disabilities is 
adequately considered by the applicable diagnostic codes and the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disabilities.  Moreover, the 
Veteran has not required frequent periods of hospitalization due 
to the service-connected disabilities, and marked interference 
with employment has not been shown.  The Veteran reported that he 
has to avoid jobs requiring overhead lifting, prolonged standing, 
and walking due to his shoulder and foot disabilities and that 
his hemorrhoids require him to avoid sitting for too long and to 
frequently visit the bathroom.  However, the record does not 
show, nor has the Veteran asserted that he has had to miss any 
work because of his service-connected disabilities.  The 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.

An inferred claim for a total disability rating for individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 
(2009) also has been considered.  The record shows that the 
Veteran continues to be employed full-time.  While he reports 
suffering pain during his commute to work with respect to the 
feet, functional limitations in reaching overhead with respect to 
his shoulder, and having to avoid prolonged sitting with respect 
to the hemorrhoids, the issue of unemployability has not been 
raised by the record.  Therefore, any inferred TDIU claim is 
inapplicable in this case.  

As the preponderance of the evidence is against the initial 
rating claims for the left shoulder, left foot, and hemorrhoids, 
there is no doubt to be resolved, these claims must therefore be 
denied.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.







ORDER

Entitlement to an initial evaluation higher than 10 percent for 
left (major) shoulder sprain is denied.

Entitlement to an initial evaluation higher than 10 percent for 
left foot plantar fasciitis is denied.

Entitlement to an initial compensable evaluation for hemorrhoids 
is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


